Citation Nr: 0818069	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service 
connected spondylolisthesis and degenerative joint disease 
(DJD) of the lumbar spine with radiculopathy, currently 
evaluated as 40 percent disabling effective May 10, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1973to 
January 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for an 
increased disability rating.  The veteran disagreed and 
timely appealed.

In a September 2007 decision, the Board remanded the claim 
for further procedural and evidentiary development.  That has 
been accomplished and the appeal is again before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by complaints of significant and chronic back pain 
which is somewhat alleviated by use of a back brace; pain 
which radiates down both legs to the midcalf area; and, 
limited range of motion of the thoraco-lumbar spine.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected lumbar 
back disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating have not been met 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5239 (2007).

2.  The criteria for referral for increased disability rating 
for service-connected lumbar back disability on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
lumbar back disability is worse than recognized by VA.  The 
Board will first address certain preliminary matters and then 
render a decision on the merits of the veteran's claim.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim in a 
September 2007 decision for further procedural and 
evidentiary development.  Specifically, the Board ordered VBA 
to ensure appropriate notice of VA's responsibilities and 
pertinent law and regulations were made, and to contact the 
veteran to determine whether he still desired a local hearing 
officer to hear his claim.  The Remand order also required 
VBA to schedule the veteran for an orthopedic and neurologic 
examination, and directed the examining physicians to review 
the veteran's VA claims folder, make medical diagnoses of the 
extent and nature of the veteran's lumbar back disability, 
and set forth the medical findings and rationale for the 
findings in written opinions.

In this case, as is noted more thoroughly below, the veteran 
received an October 2007 notice which informed him about the 
information and evidence not of record that was necessary to 
substantiate the claim; informed the veteran about the 
information and evidence that VA would seek to provide; 
informed the veteran about the information and evidence he 
was expected to provide; and told the veteran to provide any 
evidence in his possession that pertained to the claim.  The 
notice letter also informed the veteran how a disability 
rating and an effective date is determined.  Moreover, in 
November 2007, the veteran was examined by VA medical 
practitioners who provided an orthopedic and neurologic 
examination and reported the results of those examinations in 
a written examination report.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA substantially complied with the remand 
order in this case.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
August 2004 prior to the initial decision on the claim in 
December 2004, as well as in October 2007 before the last 
adjudication of the claim in January 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
disability rating.  Specifically, the August 2004 and October 
2007 letters stated that the evidence must show that his 
service connected disability has increased in severity. 
Additionally, the May 2005 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim and specifically 
informed him of the applicable law and regulations that 
applied to his claim. 

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in both notice letters, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim.  Thus, because each of the four notice requirements 
has been fully satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in the October 2007 
letter which explained how disability ratings and effective 
dates were determined.]

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He was also afforded VA 
examinations in August 2004 and November 2007 in connection 
with his claim.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim, including 
the fact that since the veteran's initial service-connection, 
the applicable rating criteria had changed.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

Significantly, the veteran's representative has 
submitted a brief in support of the veteran's claim 
dated May 2008.  In the brief, the veteran's 
representative set out the specific criteria of the 
diagnostic code pertaining to the veteran's claim, and 
specified the relevant symptomatology for those 
disabilities.  Such statements make clear that the 
veteran through his representative had actual knowledge 
of the information required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's claim was received by the RO in March 2004, 
after the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  In the May 
2005 SOC, VBA informed the veteran of the new criteria and 
readjudicated the claim under the new criteria.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  



The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbar back disability was 
initially rated under former Diagnostic Code 5293 
[Intervertebral disc syndrome].  It is currently rated under 
Diagnostic Code 5239 [Spondylolisthesis or segmental 
instability], which means that it is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board observes that in the former rating criteria, there was 
no diagnostic code specifically for spondylolisthesis and the 
disability was rated under Diagnostic Code 5293 by analogy.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected lumbar back disability is 
manifested by complaints of significant and chronic back pain 
which is somewhat alleviated by use of a back brace, and pain 
which radiates down both legs to the midcalf area.  The 
diagnosis reported in the November 2007 VA orthopedic 
examination of the veteran was spondylolisis of the Pars, 
associated with degenerative arthritis.  The diagnosis 
reported in the November 2007 VA neurologic examination is 
mild impairment of the right S1 root without paralysis.  The 
November 2007 x-ray report indicated "spondylolysis and 
grade 1 anterior spondylolisthesis at L5-S1," with "some 
degenerative changes noted in the facet joints at levels L4 
and L5."  A November 2007 MRI report indicates the 
examination was not complete, but the reviewing examiner 
noted "grade I anterolisthesis L5 over S1 secondary to 
posterior element spondylitic change . . . pseudo bulge L5-S1 
disc is noted . . . no herniated disc is seen and there is no 
obvious spinal stenosis apparent."

Based on these diagnoses of spondylolisthesis, the Board has 
determined that the most appropriate diagnostic code is 
Diagnostic Code 5239. 

As indicated, all lumbar spine disabilities except 
intervertebral disc syndrome are rated using the same 
criteria.  With respect to former Diagnostic Code 5293 and 
current Diagnostic Code 5243 [intervertebral disc syndrome], 
although the veteran has complained of hip and leg pain, 
intervertebral disc syndrome has never been clinically 
identified or even suggested in the medical records.  
Moreover, as is noted below, rating the veteran under 
Diagnostic Code 5243 does not advance the veteran's cause.

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Diagnostic Code 5239.



Schedular rating

Under the current criteria, the veteran's back disability is 
rated under the general rating formula for back disabilities 
set out in the law and regulations section above.

To obtain a disability rating higher than the currently 
assigned 40 percent disability rating, the evidence must 
reveal unfavorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure." See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987); see also Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) (citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 91). 

As indicated, there is no evidence from MRI or x-ray of the 
veteran's spine which reveals ankylosis to any degree.  The 
November 2007 examiner noted the veteran's thoraco-lumbar 
range of motion was flexion from 0 to 70 degrees; extension 
of 0 to 10 degrees; left lateral flexion of 0 to 20 degrees; 
left lateral rotation of 0 to 35 degrees; right lateral 
flexion of 0 to 20 degrees; and, right lateral rotation of 0 
to 20 degrees.  As discussed above, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2007).  While the veteran's range 
of motion is somewhat limited, it demonstrates that there is 
no unfavorable ankylosis of the entire thoracolumbar spine.

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine 
disabilities, and, for reasons stated above, the Board finds 
that an increased schedular rating may not be assigned under 
the revised schedular criteria.  Indeed, the veteran's 
symptoms do not meet the criteria for a 40 percent disability 
rating under the revised criteria; however, the 40 percent 
rating will be maintained because there is no evidence that 
the veteran's condition has improved to any extent.

With regard to Diagnostic Code 5243, the Board notes a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  The November examiner noted that the veteran 
indicated there have not been any incapacitating episodes 
during the past year.  Thus, Diagnostic Code 5243 does not 
render a more favorable outcome for the veteran's claim.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2007) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Note (1) under the General Rating Formula directs evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

The record on appeal does indicate mild impairment of the 
right S1 root without paralysis.  However, the record does 
not contain objective medical evidence of significant 
associated neurological symptomatology.  No foot drop, ankle 
jerk or other symptom of lower extremity disability is 
indicated by the medical evidence.  Nor is there evidence of 
bowel or bladder impairment.

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

In addition, the veteran carries two low back diagnoses, 
spondylolisthesis and DJD.  Based on identified 
symptomatology, there is in essence to a single low back 
disability, manifested by low back pain.  Separately rating 
the two diagnoses would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2007) [the evaluation of the same 
disability under various diagnoses is to be avoided].   

Thus, Esteban considerations are not for application in this 
case.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Neither the August 2004 
nor the November 2007 examiner reported that repetition of 
lateral bending and rotational movements revealed excess 
fatigability, incoordination or weakness.  
The record indicates that the veteran does use a back brace 
and there is objective indication of impairment of function 
due to pain in that the veteran's range of motion is limited.  

The Board is of course aware of the veteran contentions that 
he can walk only short distances and is otherwise severely 
limited, according to him because of his low back disability.  
However, this is not established in the medical records.  
Those records show that the veteran has other disabilities.  
It is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran do not serve to outweigh the body of competent 
medical evidence in this case, which indicate that the back 
disability is manifested principally by somewhat limited 
ranges of motion and pain upon repetition of motion. 

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in March 
2004.  In this case, therefore, the relevant time period is 
from March 2003 to the present.  At all times, the assigned 
disability ratings remained unchanged. The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for the disability now under consideration 
for any period from March 2003 to the present.

In essence, the evidence of record, to include the August 
2004 VA examination reports as well as other VA medical 
treatment reports, indicates that the veteran's service-
connected disabilities have remained essentially unchanged.  
That is, the back disability was manifested throughout the 
period by limited motion and complaints of pain.  Throughout 
the period, there were no clinical findings sufficient to 
justify the assignment of a higher or lower rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the May 2005 statement of the 
case.  The Board will do likewise.

The evidence of record indicates that the veteran has not 
been hospitalized for his lumbosacral disability since his 
March 2004 claim.  

Although the Board certainly has no reason to doubt the 
veteran's contention that he may be somewhat limited in his 
activities due to the service-connected disability now under 
consideration, there is no evidence that the veteran is 
occupationally impaired by this disability alone beyond the 
level contemplated in the assigned disability ratings.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
either of these two disabilities for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating in excess of 40 
percent for the service-connected spondylolisthesis and 
degenerative joint disease (DJD) of the lumbar spine with 
radiculopathy, is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


